Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with John A. Garrity on 05/11/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
 6. (Currently Amended) A user equipment, comprising: 
at least one processor; and 
at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to 
receive information comprising a multiple transmission time interval uplink grant with cyclic redundancy check bits scrambled by a radio network temporary identifier; 
based on the information, determine a subset of data transmissions of a previous burst of data transmissions to be retransmitted by the user equipment; and 
based on the determining, perform retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant; and 
based on [[if]] the information indicating .

Allowable Subject Matter
Claims 1-13 and 15-25 are allowed; claim 14 is canceled.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 6, 17 and 21 recite, inter alia, wherein based on the information indicating a number of transmissions associated with the uplink grant is exceeding a number of retransmissions of the previous burst of data transmissions, using at least one transmission associated with the uplink grant for transmitting a data with a process identity value other than process identity values corresponding to processes used for the retransmissions. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647